Citation Nr: 1747267	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-41 279	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss prior to September 15, 2016, and greater than 40 percent disabling from September 15, 2016.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from June 1959 to January 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona.  

The evaluation for the Veteran's service-connected hearing loss disability was increased to 40 percent, effective September 15, 2016.  See September 2016 Rating Decision.  The assigned rating is less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, the issue remains in appellate status.  See AB v. Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

The Veteran scheduled for a video conference hearing before a Veterans Law Judge in October 2017, but later cancelled the hearing request.  See VA Form 21-4138, dated October 2, 2017.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period prior to September 15, 2016, the Veteran's bilateral hearing loss disability was manifested by hearing acuity no worse than Level III in the right ear and Level III in the left ear.

2.  Since September 15, 2016, the Veteran's bilateral hearing loss disability has been manifested by hearing acuity no worse than Level VII in the right ear and Level VII in the left ear, to include an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.


CONCLUSIONS OF LAW

1.  For the period prior to September 15, 2016, the criteria for a compensable disability rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  Since September 15, 2016, the criteria for a disability rating greater than 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in letters dated September 11, 2014, October 20, 2014, December 2, 2014, April 6, 2015, and April 22, 2015.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Law and Analysis for Increased Ratings

The Veteran is seeking higher disability ratings for his service-connected bilateral hearing loss.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral hearing loss disability is evaluated as noncompensably disabling prior to September 15, 2016 under DC 6100 and as 40 percent disabling thereafter.

Hearing loss is evaluated under DC 6100, which sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched on Table VI to find the numeric designation.  Then, the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85. 

The provisions of section 4.86 address exceptional patterns of hearing loss which are identified when each of the puretone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.


A.  Prior to September 15, 2016 

Applying the regulations to the current facts, the Board finds that the criteria for a compensable disability rating are not met.  The record includes a VA audiological evaluation in May 2015, which shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
60
70
LEFT
50
50
65
80
85

The results of the audiogram show an average puretone threshold of 59 decibels in his right ear and 70 decibels in his left ear.  Speech discrimination ability was 84 in the right ear and 86 percent in the left ear.  Exceptional patterns of hearing impairment are not indicated.  The Veteran reported that the functional impact of his hearing loss on his usual occupational and daily activities included often asking people to repeat themselves during conversations.  

Using Table VI, these examination results revealed level III hearing in the right ear and level III hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable (0%) evaluation.  See 38 C.F.R. § 4.85.  These audiological results also do not satisfy the criteria for a compensable rating due to an exceptional hearing loss pattern.  38 C.F.R. § 4.86.

Accordingly, for the period prior to September 15, 2016, the Veteran's impairment due to his bilateral hearing loss is most consistent with a noncompensable evaluation and that the level of disability contemplated in DC 6100 to support the assignment of a 10 percent disability rating or higher is absent.


B.  Since September 15, 2016 

The current 40 percent disability rating is based on findings from a September 2016 VA examination.  The results of the audiological testing show pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
70
85
90
LEFT
60
65
75
85
95

The results of the VA audiogram show an average puretone threshold of 79 decibels for the right ear and 80 decibels for the left.  Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 68 percent in the left ear.  The Veteran reported that the functional impact of his hearing loss on his usual occupational and daily activities included an inability to understand well enough to communicate with others, difficulty communicating on the phone, and that he was could not car horns.  

Using Table VI, these findings reveal level VI hearing in the right ear and level VI hearing in the left ear.  Combining these levels according to Table VII results in a 30 percent evaluation.  See 38 C.F.R. § 4.85.  However, the Board notes that because the puretone thresholds recorded for both ears reflect hearing loss of 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz); an exceptional hearing impairment under 38 C.F.R. § 4.86(a) is demonstrated.  Using Table VIA, these findings result in level VII hearing acuity in both ears.  Combining these levels according to Table VII results in a 40 percent evaluation.  Id.  

Accordingly, the Board finds that the Veteran's impairment due to hearing loss for the period since September 15, 2016 is most consistent with a 40 percent evaluation and that the level of disability contemplated in DC 6100 to support the assignment of a 50 percent or rating or higher is absent.

The Board has carefully considered the Veteran's contentions in making this decision.  Although there is no reason to doubt the general quality of life problems he has described, his hearing loss disability is evaluated on the objective findings demonstrated during audiological examination.  The fact that his hearing acuity is less than optimal does not, by itself, establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that higher ratings can be awarded only when loss of hearing has reached a specified measurable level.  That level of disability has not been demonstrated in the present case.  The assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, supra.


ORDER

For the period prior to September 15, 2016, a compensable disability rating for bilateral hearing loss is denied.

For the period since September 15, 2016, a disability rating greater than 40 percent for bilateral hearing loss is denied.



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


